Citation Nr: 0322286	
Decision Date: 09/02/03    Archive Date: 09/08/03	

DOCKET NO.  98-00 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from October 1985 to 
April 1995.

This matter arises from various rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

In September 1999, the Board remanded the case to the RO for 
further action and adjudication.  The case then was returned 
to the Board for further appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated the well-grounded claim requirements, expanded the 
duty of VA to notify the appellant and representative, and 
enhanced VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board notes 
that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that 
the VCAA is retroactively applicable to claims pending on the 
date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the 


recommended VCAA notice letters provided by the Veterans 
Benefits Administration.  Nor has the RO addressed how the 
VCAA was satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  This must be 
accomplished prior to further appellate disposition to ensure 
that the appellant has been accorded due process of law.

In addition, in December 2002, the Board undertook additional 
development with respect to the issue on appeal pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The development 
actions requested by the Board have been completed, and have 
resulted in the acquisition of additional evidence.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver of the right to initial consideration of the evidence 
by the RO.  The Federal Circuit also held that 38 C.F.R. § 
19.9(a)(2)(ii) (requiring the Board "to provide the notice 
required by 38 U.S.C.A. § 5103(a)" and "not less than 30 days 
to respond to the notice") was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.

In the instant case, the veteran has not been provided the 
opportunity to review the additional evidence added to the 
record as the result of the Board's development actions, and 
he has not waived his right to have the additional evidence 
considered initially by the RO.  A remand of the case is 
therefore required to comply with DAV.



Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations found at 66 Fed. Reg. 45,620-
32 (Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should then attempt to obtain 
all records of the veteran's medical 
treatment that have not already been made 
a part of the appellate record.  In this 
regard, the RO should contact the veteran 
and request that he identify the names 
and addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this, and ask them 
to provide a copy of the outstanding 
medical records.  



4.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  See 
Kutscherousky  v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



